DECISION AND JUDGMENT ENTRY
{¶ 1} This appeal is from the May 27, 2007 judgment of the Lucas County Court of Common Pleas, which affirmed the decision of the Ohio Unemployment Compensation Review Commission. Because the trial court properly determined that it *Page 2 
lacked jurisdiction over the administrative appeal, we affirm the decision of the lower court. Appellant, Michael W. Fulton, asserts the following single assignment of error on appeal:
 {¶ 2} "THE COURT ERRED IN DENYING APPELLANTS' REQUEST FOR UNEMPLOYMENT BENEFITS."
 {¶ 3} Appellant sought an administrative appeal, pursuant to R.C.4141.282, from the decision of the Ohio Bureau of Unemployment Compensation Review Commission, which affirmed the hearing officer's denial of appellant's claim for unemployment benefits on the basis that appellant was discharged for cause. The commission's decision was mailed to appellant on July 25, 2006. Appellant filed his administrative appeal on August 28, 2006. The trial court found that appellant failed to file his appeal within 30 days as required by R.C. 4141.282(A) and that the court lacked subject matter jurisdiction over the case.
 {¶ 4} On appeal, appellant does not contend that the trial court erred in its decision regarding its subject matter jurisdiction. Therefore, we find appellant's sole assignment of error moot.
 {¶ 5} Having found that the trial court did not commit error prejudicial to appellant, the judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24. Judgment *Page 3 
for the clerk's expense incurred in preparation of the record, fees allowed by law, and the fee for filing the appeal is awarded to Lucas County.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4.
Peter M. Handwork, J., Mark L. Pietrykowski, P.J., Arlene Singer, J., CONCUR. *Page 1